DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/30/2020. The applicant claims Foreign priority to a Japanese application filed on 07/02/2019. The applicant does not claim Domestic priority. The applicant submits an Information Disclosure Statement dated 06/30/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi US 2018/0077766.
As per claim 1, A vehicle comprising: 
a power storage that stores electric power for traveling; (Takeuchi paragraph 0028 discloses, “a plug-in electric vehicle on which a large-capacity battery 11 is mounted to be charged by and discharged to an external commercial power source, for example, an electric vehicle (EV) that runs on power from the battery 11”) and 
a controller that controls a notification apparatus that gives a notification to a user, (Takeuchi paragraph 0032 discloses, “The electronic control unit 21 is a microcomputer of which main components are a CPU, a ROM, a RAM, and others, and exerts overall control on the operation of the information terminal device 20 by executing various programs.”)
the controller including an obtaining unit that obtains facility information on a charging facility that charges the power storage, (Takeuchi paragraph 0033 discloses, “The storage unit 25 stores in advance a program and data that are needed by the electronic control unit 21 in exerting overall control on the operation of the information terminal device 20, and also stores in advance various types of data (e.g., map data or road data) necessary for route search that is conducted by the navigation unit 26.”)
the facility information including position information and utility information in association with each other, the position information indicating a position of the charging facility, the utility information indicating an electric utility that manages the charging facility, (Takeuchi paragraph 0081 discloses, “Specifically, the information terminal device 20 in this case transmits to the information managing/providing server 41 of the charging/discharging support center 40 current location information that indicates the current location of the vehicle 10 detected with the use of the navigation unit 26.”)
the controller further including at least one of a first notification unit and a second notification unit, (Takeuchi paragraph 0031 discloses, “To that end, the information terminal device 20 includes, as illustrated schematically in FIG. 3, an electronic control unit 21, an input unit 22, a display unit 23, a communication unit 24, a storage unit 25, a navigation unit 26, and various sensors 27, which are connected in a manner that allows communication to/from one another.”)
the first notification unit causing the notification apparatus to give first information by using the facility information obtained by the obtaining unit, the first information indicating an electric utility that manages the charging facility located at a prescribed position, (Takeuchi paragraph 0044 discloses, “The control device 61a exerts overall control on the operation of the management server 61 (specifically, measurement of the traffic volume in the surrounding area of the large-scale facility 50, and the like).”)
the second notification unit causing the notification apparatus to give second information by using the facility information obtained by the obtaining unit, the second information indicating a position of the charging facility managed by a prescribed electric utility. (Takeuchi paragraph 0081 discloses, “Specifically, the information terminal device 20 in this case transmits to the information managing/providing server 41 of the charging/discharging support center 40 current location information that indicates the current location of the vehicle 10 detected with the use of the navigation unit 26.”)
As per claim 2, The vehicle according to claim 1, wherein the controller includes the first notification unit, the controller further includes a position obtaining unit that obtains a position of the vehicle, (Takeuchi paragraph 0034 discloses, “The various sensors 27 include, for example, a Global Positioning System (GPS) signal detecting sensor as a sensor necessary to detect the current location of the information terminal device 20 (i.e., the vehicle 10), and a speed sensor for detecting the speed of the vehicle 10 (i.e., the traveling speed of this device 30), among others.”)  and 
a first setting unit that sets an area around the vehicle as the prescribed position in the first notification unit by using the position of the vehicle obtained by the position obtaining unit, and when the area around the vehicle is set by the first setting unit and there are a plurality of charging facilities in the set area around the vehicle, (Takeuchi paragraph 0080 discloses, “The present invention may also be carried out so that the information managing/providing server 41 provides at least the leveling power sales/purchase price information when the vehicle 10 approaches to within a given distance of the large-scale facility 50.”)
the first notification unit causes the notification apparatus to give the first information for each of the plurality of charging facilities. (Takeuchi paragraph 0033 discloses, “The storage unit 25 stores in advance a program and data that are needed by the electronic control unit 21 in exerting overall control on the operation of the information terminal device 20, and also stores in advance various types of data (e.g., map data or road data) necessary for route search that is conducted by the navigation unit 26.”)
As per claim 3, The vehicle according to claim 1, wherein the controller includes the first notification unit, and the controller further includes a first input unit that accepts an input of the prescribed position by a user. (Takeuchi paragraph 0032 discloses, “The input unit 22 includes an operation switch provided in the vicinity of the display unit 23, a panel touch switch that is incorporated in the display unit 23 to detect touch operation on a display panel, and others, and allows the user to enter various inputs.”)
As per claim 4, The vehicle according to claim 1, wherein the controller includes the second notification unit, and the controller further includes a second input unit that accepts an input of the prescribed electric utility by a user. (Takeuchi paragraph 0072 discloses, “To give a specific example, the user (customer) of the vehicle 10 operates the input unit 22 of the information terminal device 20 (the same applies to the case of the portable information terminal device 30) to enter a request for the information managing/providing server 41 of the charging/discharging support center 40 to disclose the trend of the power sales/purchase price.”)
As per claim 5, The vehicle according to claim 1, wherein the controller includes the second notification unit, and the controller further includes a DR receiver that receives a DR signal that represents a content of demand response requested by a designated DR electric utility, and a second setting unit that sets the DR electric utility as the prescribed electric utility in the second notification unit when timing of start of the demand response indicated by the DR signal received by the DR receiver will come within a prescribed time period from current time. (Takeuchi paragraph 0072 discloses, “In the information managing/providing server 41 of the charging/discharging support center 40, the control device 41a obtains, via the communication interface 41c, a past fluctuation record, which is a time-series compilation of power purchase prices and power sales prices accumulated in the power sales/purchase price information database 44, and transmits past fluctuation record information that indicates the past fluctuation record to the information terminal device 20.”)
As per claim 6, The vehicle according to claim 1, wherein the facility information includes the position information of the charging facility, the utility information of the charging facility, and type information in association with one another, the type information indicating a charging type of the charging facility, and at least one of the first notification unit and the second notification unit in the controller causes the notification apparatus to give third information that indicates the charging type of the charging facility by using the facility information obtained by the obtaining unit. (Takeuchi paragraph 0068 discloses, “By quickly starting providing the leveling power sales/purchase price information from the time when it is determined in Step S14 that the traffic volume in the surrounding area of the shopping mall that is the large-scale facility 50 is further on the rise, the user of the vehicle 10 can therefore know of a future change in power purchase price and power sales price in advance.”)
As per claim 7, The vehicle according to claim 1, further comprising a storage that contains a facility information database for a plurality of charging facilities that charge the power storage, in the facility information database, the position information and the utility information being databased in association with each other, the position information indicating a position of each charging facility, the utility information indicating an electric utility that manages each charging facility, wherein the obtaining unit obtains the facility information from the facility information database. (Takeuchi paragraph 0043 discloses, “The large-scale facility 50 further includes, as illustrated in FIG. 5, a management server 56 that is connected in a manner that allows communication to/from others. The management server 56 includes a control device 56a, a storage device 56b, a communication interface 56c, and a communication device 56d. The control device 56a, too, has as a main component a microcomputer that includes a CPU, a ROM, a RAM, and others. The control device 56a exerts overall control on the operation of the management server 56 (specifically, processing of presenting to the charging/discharging support center 40 the power sales/purchase price information or the like and other types of processing described later).”)
As per claim 8, The vehicle according to claim 1, wherein the notification apparatus includes at least one of a meter panel of the vehicle, a car navigation system mounted on the vehicle, a display provided on a windshield of the vehicle, a smart speaker mounted on the vehicle, and a portable terminal. (Takeuchi paragraph 0032 discloses, “The input unit 22 includes an operation switch provided in the vicinity of the display unit 23, a panel touch switch that is incorporated in the display unit 23 to detect touch operation on a display panel, and others, and allows the user to enter various inputs. The display unit 23 includes, for example, a liquid crystal display, and displays text, graphics, and the like on the display panel.” And paragraph 0035 discloses, “The portable information terminal device 30, however, has a compact configuration so that the user can carry the portable information terminal device 30 around. The portable information terminal device 30 can be, for example, a cellular phone, a smartphone, a tablet terminal, or a notebook computer.”)
As per claim 9, The vehicle according to claim 1, further comprising a power feeder that supplies electric power stored in the power storage to the charging facility, wherein the facility information includes the position information of the charging facility, (Takeuchi paragraph 0041 discloses, “In this state, the vehicle-side charging/discharging ECU 15c controls the switching of the charge/discharge circuit 15b so that power is supplied from the charging/discharging station 52 to the battery 11 in the case where the battery 11 of the vehicle 10 is charged (in the case of purchasing power), whereas power is supplied from the battery 11 to the charging/discharging station 52 in the case where the battery 11 of the vehicle 10 is discharged (in the case of selling power).”)
the utility information of the charging facility, and backfeeding information in association with one another, (Takeuchi paragraph 0042 discloses, “The charging/discharging station 52 also includes a charging/discharging control unit 54 (hereinafter referred to as "charging/discharging ECU 54") and a communication unit 55. The charging/discharging ECU 54 has a microcomputer as a main component, and uses the communication unit 55 to hold, via a communication antenna, short-distance wireless communication to/from the vehicle-side charging/discharging ECU 15c of the charging/discharging system 15 as illustrated in FIG. 2, thereby ensuring that the battery 11 is charged/discharged by an appropriate amount of power.”)
the backfeeding information indicating whether the charging facility is adapted to backfeeding, and at least one of the first notification unit and the second notification unit in the controller causes the notification apparatus to give fourth information that indicates whether the charging facility is adapted to backfeeding, by using the facility information obtained by the obtaining unit. (Takeuchi paragraph 0043 discloses, “The control device 56a exerts overall control on the operation of the management server 56 (specifically, processing of presenting to the charging/discharging support center 40 the power sales/purchase price information or the like and other types of processing described later).”)
As per claim 10, A car navigation system comprising: 
a first storage that contains map information; (Takeuchi paragraph 0033 discloses, “The storage unit 25 stores in advance a program and data that are needed by the electronic control unit 21 in exerting overall control on the operation of the information terminal device 20, and also stores in advance various types of data (e.g., map data or road data) necessary for route search that is conducted by the navigation unit 26.”)
a second storage that contains a facility information database for a plurality of charging facilities that charge an electrically powered vehicle, in the facility information database, position information and utility information being databased in association with each other, the position information indicating a position of each charging facility, the utility information indicating an electric utility that manages each charging facility; (Takeuchi paragraph 0081 discloses, “Specifically, the information terminal device 20 in this case transmits to the information managing/providing server 41 of the charging/discharging support center 40 current location information that indicates the current location of the vehicle 10 detected with the use of the navigation unit 26.”)
a display apparatus; (Takeuchi paragraph 0032 discloses, “The display unit 23 includes, for example, a liquid crystal display, and displays text, graphics, and the like on the display panel.”) and 
a controller that controls the display apparatus, (Takeuchi paragraph 0031 discloses, “The information terminal device 20 is installed in the vicinity of the driver seat of the vehicle 10, for example, and obtains from the charging/discharging support center 40 various types of information useful in charging/discharging the battery 11 of the vehicle 10 at the large-scale facility 50 to present the information to a user who heads to the facility 50 by means of the vehicle 10. To that end, the information terminal device 20 includes, as illustrated schematically in FIG. 3, an electronic control unit 21, an input unit 22, a display unit 23, a communication unit 24, a storage unit 25, a navigation unit 26, and various sensors 27, which are connected in a manner that allows communication to/from one another.”)
wherein the controller controls the display apparatus, by using the map information and the facility information database, to show on a map, the charging facility managed by a prescribed electric utility as being distinguished from the charging facility managed by another electric utility. (Takeuchi paragraph 0081 discloses, “Specifically, the information terminal device 20 in this case transmits to the information managing/providing server 41 of the charging/discharging support center 40 current location information that indicates the current location of the vehicle 10 detected with the use of the navigation unit 26.”)
As per claim 11, An information providing apparatus comprising: a storage that contains a facility information database for a plurality of charging facilities that charge an electrically powered vehicle, in the facility information database, position information and utility information being databased in association with each other, the position information indicating a position of each charging facility, the utility information indicating an electric utility that manages each charging facility; and a communication apparatus that transmits at least one of the position information and the utility information contained in the facility information database. (Takeuchi paragraph 0043 discloses, “The large-scale facility 50 further includes, as illustrated in FIG. 5, a management server 56 that is connected in a manner that allows communication to/from others. The management server 56 includes a control device 56a, a storage device 56b, a communication interface 56c, and a communication device 56d. The control device 56a, too, has as a main component a microcomputer that includes a CPU, a ROM, a RAM, and others. The control device 56a exerts overall control on the operation of the management server 56 (specifically, processing of presenting to the charging/discharging support center 40 the power sales/purchase price information or the like and other types of processing described later).”)
As per claim 12, The information providing apparatus according to claim 11, wherein the communication apparatus transmits to communication equipment of the electrically powered vehicle, a DR signal that represents a content of demand response requested by a designated DR electric utility. (Takeuchi paragraph 0072 discloses, “In the information managing/providing server 41 of the charging/discharging support center 40, the control device 41a obtains, via the communication interface 41c, a past fluctuation record, which is a time-series compilation of power purchase prices and power sales prices accumulated in the power sales/purchase price information database 44, and transmits past fluctuation record information that indicates the past fluctuation record to the information terminal device 20.”)
As per claim 13, The information providing apparatus according to claim 11, wherein when the communication apparatus receives an information provision request that designates a position of one charging facility from communication equipment of the electrically powered vehicle, the communication apparatus transmits the utility information associated with the position of the charging facility designated in the information provision request, by referring to the facility information database, to the communication equipment of the electrically powered vehicle. (Takeuchi paragraph 0080 discloses, “The present invention may also be carried out so that the information managing/providing server 41 provides at least the leveling power sales/purchase price information when the vehicle 10 approaches to within a given distance of the large-scale facility 50.”)
As per claim 14, The information providing apparatus according to claim 11, wherein when the communication apparatus receives an information provision request that designates an electric utility that manages the charging facility from communication equipment of the electrically powered vehicle, the communication apparatus transmits the position information associated with the electric utility designated in the information provision request, by referring to the facility information database, to the communication equipment of the electrically powered vehicle. (Takeuchi paragraph 0081 discloses, “Specifically, the information terminal device 20 in this case transmits to the information managing/providing server 41 of the charging/discharging support center 40 current location information that indicates the current location of the vehicle 10 detected with the use of the navigation unit 26.”)
As per claim 15, The information providing apparatus according to claim 11, wherein when the communication apparatus receives an information provision request that designates a region from communication equipment of the electrically powered vehicle, the communication apparatus transmits the position information and the utility information as being associated with each other, for each of all charging facilities located within the region designated in the information provision request, by referring to the facility information database, to the communication equipment of the electrically powered vehicle. (Takeuchi paragraph 0081 discloses, “Specifically, the information terminal device 20 in this case transmits to the information managing/providing server 41 of the charging/discharging support center 40 current location information that indicates the current location of the vehicle 10 detected with the use of the navigation unit 26.”)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666